       Case 2:16-cr-00150-WFN         ECF No. 83    filed 05/06/21    PageID.659 Page 1 of 1

                                                                                     FILED IN THE
                                                                                 U.S. DISTRICT COURT
                                                                           EASTERN DISTRICT OF WASHINGTON


 1                                                                          May 06, 2021
 2                                                                              SEAN F. MCAVOY, CLERK



 3
 4                                 UNITED STATES DISTRICT COURT

 5                               EASTERN DISTRICT OF WASHINGTON
 6 UNITED STATES OF AMERICA,
                                                           No.       2:16-CR-0150-WFN-1
 7                   Plaintiff,
                                                           ORDER REMOVING SPECIAL
 8              -vs-                                       CONDITION #1
 9 DAVID ARTHUR HAMILTON,
10                                 Defendant.
11
12              Pending before the Court is Defendant's Unopposed Motion to Remove Special
13   Condition #1.        ECF No. 82.       Defendant asks that the Court remove the condition
14   mandating home detention. Defendant represents that United States Probation Officer Bot
15   supports early removal of home detention and that the Government has no objection. The
16   Court has reviewed the file and Motion and is fully informed. Accordingly,
17              IT IS ORDERED that:
18              1. Defendant's Unopposed Motion to Remove Special Condition #1, filed May 4,
19   2021, ECF No. 82, is GRANTED.
20              2. Special Condition No. 1 is STRICKEN.
21              3. All other conditions of supervised release remain in effect.
22              The District Court Executive is directed to file this Order and provide copies to
23   counsel AND TO United States Probation Officer Jon Bot.
24              DATED this 6th day of May, 2021.
25
26
27                                                     WM. FREMMING NIELSEN
     05-05-21                                   SENIOR UNITED STATES DISTRICT JUDGE
28


     ORDER
